 

Case: 1:20-cv-07106 Document #: 1-1 Filed: 12/01/20 Page 1 of 1 PagelD #:13

Byles A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION AGENCY CHARGE NUMBER
This form is affected by the Privacy Act of 1974; See Privacy Act Statemant before FEPA
x | EEOC LYf)- 2OlF- OSIF |
lilinois Department of Human Rights . and EEOC
Siaie or tecad Agency, if any | SS. Wo. i

NAME(indicate Mr.. Ms., Mrs.} HOME TELEPHONE {Inclucle Area Code}
Reginald J. Dean | (773-317-3547)
STREET ADDRESS CITY, STATE AND ZIP CODE DATE OF BIRTH
17450 N. Lotus Avenue Chicago, IL 60639 1/18/65

 

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT .
AGENCY WHO DISCRIMINATEO AGAINST ME {if more than one list below) ,

 

 

 

 

NAME City Of Chicago, Dept. of Innovation and Technology NUMBER OF EMPLOYEES, MEMBERS TELEPHONE {Include Area Code}
Que, ClO andi 500+ 312-747-0022
STREET ADORESS CITY, STATE AND ZIP CODE COUNTY
333 S. State Street, Suite 420 Chicago, iL 60604 Cook

 

 

 

 

NAME RECEIVED FEOR™= include Area Code)

 

 

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY
CAUSE OF DISCRIMINATION BASED ON (Checl appropriate bore DATE DISCRIMINATION TOOK PLACE
CHICAGO DISTRICT OFFICE | BARLEST(ADBA/EPa) LATEST (ALL)

 

x | Race [7 | cotor sex [| RELIGION [ x | ace

X_| retauiation [|] NATIONAL [ x] oisasnity [7X | Hostile work
ORIGIN En [x | conTiNuING ACTION

 

 

 

 

 

 

 

 

 

THE PARTICULARS ARE Uf additional paper is needed, attach extra sheel{s)):

i began my employment with the Respondent on or about 8/16/07 , and have been continuously employed by
Respondent for over twelve years. My most recent position is Programmer Analyst. During my employrnent | have heen
subjected to harassment, unwarranted discipline, discriminating and different terms and conditions of employment, and
recently been retaliated against for engaging in protected activity.

| iled a charge of unfair labor practice against Respondent with the iLRB on June ?, 2018, which was dismissed on
October 30, 2018. | have filed a claim with the City of Chicago Labor Relations Manager, several claims and grievances
with AFSCME Local 2912 and Local 1669. Copies of such charges have been forwarded to department Human
Resources managers referencing that | have been harassed and discriminated against based upon my age, race and
gender. Further, | was the only African American 50+ male affected by a lay off ina department of aver $9 City of
Chisago employees. | believe the Respondent's actions are intended to clearly target and retaliate against me based
upan my age, race and disability, and as a pretext to further discriminate and retaliate against me for exercising my civil
rights, and engaging in protected activity,

| believe | have been discriminated against in violation of the ADEA, based upon age, and the ADA, based upon anxiety
and asthma, and because of excercising my civil rights, in viclation of Title VII of the Civil Rights Act of 1964, and the
amendments thereto. As a result of the above stated retaliation and discrimination, | believe | have been forced to work
in a hostile work environment, also in violation of Title VII of the Civil Rights Act of 1964, as amended.

 

i want this charge filed with both tne EEOC and the State or lecal Agency, if | NOTARY - {When necessary for State and Local Requirements)
any. | will advise the agencies if | change my address or telephone number
and | wiil cooperate fully with ther in the processing of my charge in
accordance with thelr precedures.

 

 

 

et
ee ! -  g
AF». f - ss te | swear or affirm that | have read the above charge and that it is true to
} Ci 4 a; eb ary OT the best of my knowledge, information and belief.
{ declaygjunder panalty of peffiiry that ihe foregoing istrue and correct. (| SIGNATURE OF COMPLAINANT :

Reginald J. Dean

 

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

 

 

Dete S / Ze } / A Charging Party (Signature)
7 +

(Dey, month, and year}

 

POF ops
XS Lily
